Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This final office action is prepared in response to amendments and arguments filed by Applicant on July 19, 2022 as a reply to the non-final office action mailed on April 21, 2022.
No claim has been cancelled.
Claim 21 has been added.
Claims 1-21 are pending.
Claims 1-21 are rejected.
Response to Arguments
The claim amendments and Applicant’s arguments filed on July 19, 2022 have been carefully considered but deemed unpersuasive in view of the following new grounds of rejection as explained herein below, necessitated by Applicant’s substantial amendments to the claims which significantly affected the scope thereof, and will require further search and consideration.
The rejection of claims 1-7 and 15-20 under 35 U.S.C. 101 is withdrawn as it has been overcome by the claim amendments.
THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (U.S. 2015/0007259) in view of Qureshi (US 2014/0298403).
Regarding claim 1, Peterson disclosed a computing system comprising:
one ore more computer processors; and
a computer-readable storage medium comprising instructions for controlling one or more computer processors to be configurable to cause: 
maintaining a mobile application development environment associated with a computing platform, the mobile application development environment configurable to produce mobile applications based on information provided by users of the computing platform (Peterson, Abstract, Fig. 6 and [0051-0054], “An extensible platform gives app developers more control and granularity when developing apps and making them secure”); 
processing a first request, from a user of the computing platform, to produce a first mobile application with a first security policy, the first security policy being specifiable by the user (Peterson disclosed in [0010] that “The target code associated with the customized action point selected or defined by the user” and in [0011] that “Java class files for the app security program are generated based on the one or more policies selected by the user”, making it clear that the policies are selected based on user requests); 
automatically producing, responsive to processing the first request, the first mobile application, the first security policy being integrated with the first mobile application during creation of the first mobile application (Peterson, [0011], “The app Java class files are replaced with the class files generated based on the policies. A security-wrapped app is created upon replacement of the Java class files and injection of the new dynamic library”); and 
providing the first mobile application to a mobile application provider, the first security policy being included in the first mobile application when the first mobile application is downloaded from the mobile application provider (Peterson, [0029], “Once security program 104 has been applied to app 102, the app is wrapped with a security layer so that the device is protected. It is shown as secured app 106. … secured app 106 may also be managed by the company or other entity that is providing the app to the user, such as an employer providing the app to an employee”; here the employer is a mobile application provider). 
Peterson did not explicitly disclose the following claim limitation in its entirety
Wherein the first security policy is configured to prevent communication with a server system that implements the first mobile application based on a request received at the first mobile application that would communicate with the server system.
However, Peterson disclosed running security policy on a mobile device to prevent a mobile application running on the device from sending a request (Peterson, [0049], “At step 510, the request may not be allowed to proceed to the operating system or any other component of the device.”).
In the same field of endeavor, Qureshi disclosed a method for enforcing policies on mobile computing device by wrapping a secure native application with a secure application wrapper that include integrated security policies (Qureshi, [0057]). In particular, Qureshi disclosed using policies in the application wrapper to prevent communication with a server system (Qureshi, [0108], “in enforcing the one or more behavior limitations on the managed browser to restrict access to one or more network resources, the computing device and/or the MDM agent running on the computing device may limit, block, and/or otherwise control access to certain websites and/or other network-accessible information”).
One of ordinary skill in the art would have been motivated to combine Peterson and Qureshi because both references disclosed  methods of running security policy on a mobile device to prevent a mobile application running on the device from sending a request (Peterson, Abstract and [0049]; Qureshi, Abstract).
Claim 8 lists substantially the same elements as claim 1 in method form rather than system form.  Therefore, the rejection rationale for claim 1 applies to claim 8.
Claim 15 lists substantially the same elements as claim 1, in computer program product form rather than system form.  Therefore, the rejection rationale for claim 1 applies to claim 15.
Regarding claims 2, 9 and 16, Peterson and Qureshi disclosed the subject matter of claims 1, 8 and 15, respectively.
Peterson further disclosed
processing a second request, from the user of the computing platform, to include a plurality of customization parameters in the first mobile application; and wherein the customization parameters are integrated with the first mobile application during creation of the first mobile application (Peterson, [0009], “ an app security policy is selected by the user when securing the app. An action point within the security policy is also selected. In the present invention, there are standard action points … and customizable action points which are coded by the app developer”).  
Regarding claims 3, 10 and 17, Peterson and Qureshi disclosed the subject matter of claims 2, 9 and 16, respectively.
Peterson did not explicitly disclose but Peterson’s disclosure would have made it obvious: wherein the customization parameters include: specification of a minimum operating system (OS) version to run the first mobile application, specification of a default virtual private network (VPN) client to be used by the first mobile application, specification of a default e-mail application to be used by the first mobile application, specification of a default web browser to be used by the first mobile application, specification of a default messaging client to be used by the first mobile application, specification of a third party 3rd party software development kit (SDK) to be integrated into the first mobile application, and or specification of device components to which the first mobile application has access (Peterson disclosed in Fig. 6 and [0051-0056] that a policy definition file is generated based on policy parameters specified by the management console, i.e. the user. Peterson further disclosed that “An app may be `sandboxed` to protect the other apps, software, and hardware of the device. Other capabilities may include identity-based control of apps or services and highly granular control over app behavior”.  Said disclosure would make the subject matter in the claim obvious to one of ordinary skill in the art).
Regarding claims 4, 11 and 18, Peterson and Qureshi disclosed the subject matter of claims 1, 8 and 15, respectively.
Qureshi further disclosed
Wherein the first mobile application is configured to cause enforcement of the first security policy, responsive to processing a third request to initiate the first mobile application, to prevent a computing device from communicating with the server system (Qureshi, [0108]).  
One of ordinary skill in the art would have been motivated to combine Peterson and Qureshi because both references disclosed  methods of running security policy on a mobile device to prevent a mobile application running on the device from sending a request (Peterson, Abstract and [0049]; Qureshi, Abstract).
Regarding claims 5, 12 and 19, Peterson and Qureshi disclosed the subject matter of claims 4, 11 and 18, respectively.
Peterson further disclosed
wherein the first security policy prevents the communicating with the server system when the first security policy determines the computing device comprises a jailbroken device (), the first device is operating on a compromised network, and/or the computing device has debugger or anti-hook mechanisms in place (Peterson, [0006]).  
Regarding claims 6, 13 and 20, Peterson and Qureshi disclosed the subject matter of claims 1, 8 and 15, respectively.
Peterson further disclosed
wherein the computing platform comprises a customer relationship management (CRM) application provided to a plurality of tenant organizations via an on-demand computing environment, the user being affiliated with a first one of the tenant organizations (Peterson, [0058] disclosed that “ an app store, operated by a wireless phone carrier (e.g., Verizon, AT&T) may offer a secured app for an extra charge or premium. A customer of the carrier can download the secured app from the marketplace or online store instead of the unsecured version by paying an extra amount” here the app store operated by a wireless phone carrier is an example of a customer relationship management).  
Regarding claims 7 and 14, Peterson and Qureshi disclosed the subject matter of claims 6 and 13, respectively.
Peterson further disclosed
wherein the first mobile application corresponds to a first one of the tenant organizations, and a second mobile application produced using the mobile application development environment has a second security policy corresponding to a second one of the tenant organizations, the second security policy being different from the first security policy (Peterson disclosed in [0058] that the app security service may be used by a parent to obfuscate the GOS of a child’s phone, or by a wireless phone carrier to offer secured apps to its customers).
Regarding claim 21, Peterson and Qureshi disclosed the computing system of claim 1.
Peterson further disclosed wherein components of the first mobile application are compiled together with the first security policy to produce a binary of the first mobile application (Peterson, Fig. 6 and [0053] disclosed that a wrapped application, the equivalent of the first mobile application in the claim, is generated by wrapping an application made of hardened components 620, key 618 and components from Application Store 616).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        
9/2/2022